         Case 1:20-cv-06264-AKH Document 35
                                         36 Filed 12/21/20
                                                  12/22/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                      Civil Action No.: 1:20-cv-06264-AKH
 IN RE: PARETEUM CORPORATION
 STOCKHOLDER DERIVATIVE LITIGATION                    STIPULATION AND
                                                      ORDER APPOINTING LEAD
                                                      COUNSEL AND RELATED
                                                      MATTERS


       WHEREAS, on February 5, 2020, February 13, 2020, and February 18, 2020,

stockholders Brad Linton, Edward Hayes, and Juanita Silveria (collectively, the “Plaintiffs”),

respectively, filed verified shareholder derivative complaints in the United States District Court

for the District of Delaware (the “Actions”) against defendants Robert H. Turner, Edward

O’Donnell, Denis McCarthy, Laura Thomas, Victor Bozzo, Luis Jimenez-Tuñon, Robert Lippert,

Yves van Sante, and Rob Mumby (the “Individual Defendants”) and Pareteum Corporation

(“Pareteum” or “Nominal Defendant,” and together with Individual Defendants, the

“Defendants”);

       WHEREAS, on March 13, 2020, Defendants filed a motion in each of the Actions

seeking to transfer the Actions to the United States District Court for the Southern District of

New York (the “Southern District of New York”);

       WHEREAS, on April 3, 2020, the parties filed a Stipulation and [Proposed] Order to

Consolidate Related Cases and Extend Time to Respond to Defendants’ Motions to Transfer and

Plaintiffs’ Complaints (D.E. 9);

       WHEREAS, on April 13, 2020, the Honorable Leonard P. Stark so ordered the parties’

Stipulation and [Proposed] Order to Consolidate Related Cases and Extend Time to Respond to
            Case 1:20-cv-06264-AKH Document 35
                                            36 Filed 12/21/20
                                                     12/22/20 Page 2 of 5




Defendants’ Motions to Transfer and Plaintiffs’ Complaints, resulting in the consolidation of the

Actions (the “Consolidated Action”);

       WHEREAS, on July 22, 2020, Judge Stark ordered that the Consolidated Action be

transferred to the Southern District of New York;

       WHEREAS, on August 7, 2020, the Consolidated Action was electronically transferred

to the Southern District of New York;

       WHEREAS, Plaintiffs in the Consolidated Action agree that the administration of justice

would be best served by appointing Lead Counsel as set forth herein;

       WHEREAS, defendants take no position on the appointment of lead counsel;

       WHEREAS, it is the intent of Plaintiffs to file a consolidated complaint; and

       WHEREAS, this stipulation is not a waiver of any of the parties’ rights, remedies, claims,

or defenses.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and upon

approval and entry by the Court shall be ORDERED, as follows:

       1.       The following law firm is designated Lead Counsel for Plaintiffs in the

Consolidated Action:

                                Glancy Prongay & Murray LLP
                                712 Fifth Avenue
                                New York, New York 10019
                                Telephone: (212) 935-7400


       2.       Defendants take no position on the appointment of lead counsel for Plaintiffs and

reserve all rights to challenge any Plaintiff or Plaintiffs’ ability to fairly and adequately represent

the interests of Pareteum or its shareholders.




                                                  2
             Case 1:20-cv-06264-AKH Document 35
                                             36 Filed 12/21/20
                                                      12/22/20 Page 3 of 5




        3.       Lead Counsel shall represent Plaintiffs in the prosecution of the Consolidated

Action, determine and present to the Court and opposing parties the position of Plaintiffs on all

matters arising during pretrial negotiations, delegate and monitor the work performed by

Plaintiffs’ attorneys to ensure that there is no duplication of effort or unnecessary expense,

coordinate on behalf of the Plaintiffs the initiation and conduct of discovery proceedings, have

the authority to negotiate matters with Defendants’ counsel, and perform such other duties as

may be incidental to the proper coordination of plaintiffs’ pretrial activities or authorized by

further order of the Court. Defendants’ counsel may rely on all agreements made with Lead

Counsel, or other duly authorized representative of Lead Counsel, and such agreements shall be

binding on all Plaintiffs.


        4.       This Stipulation and Order shall apply to each action arising out of the same

transactions and occurrences and asserting derivative state law claims filed in this Court or

transferred here, and Lead Counsel shall assist the Court by calling to the attention of the Court

the filing or transfer of any such action, and Lead Counsel shall assure that counsel therein

receive notice of this Stipulation and Order. Unless otherwise ordered, the terms of all orders,

rulings, and decisions in the Consolidated Action shall apply to all later shareholder derivative

actions instituted herein.


        5.       Defendants need not respond to any of the complaints previously filed in the

Actions. The parties shall meet and confer in good faith to arrange a briefing schedule

concerning the filing and service of a consolidated derivative complaint, or the designation of an

operative complaint, and any responsive pleadings thereto. The parties shall propose a briefing

schedule to the Court within twenty (20) days of the entry of this order.



                                                 3
          Case 1:20-cv-06264-AKH Document 35
                                          36 Filed 12/21/20
                                                   12/22/20 Page 4 of 5




Dated: December 21, 2020              Respectfully submitted,


GLANCY PRONGAY & MURRAY LLP                        MCGUIREWOODS LLP

__s/ Benjamin I. Sachs-Michaels                    _s/ Stephen G. Foresta__
Matthew M. Houston                                 Stephen G. Foresta
Benjamin I. Sachs-Michaels                         1251 6th Ave., 20th Floor
712 Fifth Avenue                                   New York, NY 10020
New York, New York 10019                           Telephone: (212) 548-7086
Telephone: (212) 935-7400                          Email: sforesta@mcguirewoods.com
E-mail: bsachsmichaels@glancylaw.com
                                                   Attorneys for Pareteum Corporation
-and-

Robert V. Prongay                                  BAKERHOSTETLER
Pavithra Rajesh
1925 Century Park East, Suite 2100                  /s/ Genevieve York-Erwin
Los Angeles, California 90067                      Genevieve York-Erwin
Telephone: (310) 201-9150                          999 Third Avenue-Suite 3900
E-mail: rprongay@glancylaw.com                     Seattle, Washington
                                                   Telephone: (206) 332-1380
Attorneys for Plaintiff Brad Linton                Email: gyorkerwin@bakerlaw.com

BRAGAR EAGEL & SQUIRE, P.C.                        Douglas W. Greene (pro hac vice
                                                   forthcoming)
_s/ W. Scott Holleman__                            45 Rockefeller Plaza
W. Scott Holleman                                  New York, NY 10111
Melissa A. Fortunato                               Telephone: (212) 847-7090
Garam Choe                                         Email: dgreene@bakerlaw.com
885 Third Avenue
Suite 3040                                         Chardaie Charlemagne
New York, New York 10022                           Transamerica Pyramid Center
Telephone: (212) 646-9449                          600 Montgomery Street, Suite 3100
                                                   San Francisco, CA 94111-2806
HYNES & HERNANDEZ, LLC                             Telephone: (415) 659-2662
                                                   Email: ccharlemagne@bakerlaw.com
__s/ Michael J. Hynes__
Michael J. Hynes
Ligaya T. Hernandez                                Attorneys for the Individual Defendants
101 Lindenwood Drive, Suite 225
Malvern, PA 19355
Telephone: (484) 875-3116
Facsimile: (914) 752-3041

Attorneys for Plaintiffs Edward Hayes and
Juanita Silvera

                                              4
        Case 1:20-cv-06264-AKH Document 35
                                        36 Filed 12/21/20
                                                 12/22/20 Page 5 of 5




IT IS SO ORDERED this __22__ day of ___December____, 2020.



                                      ____/s/_____________________________
                                      Hon. Alvin K. Hellerstein, U.S.D.J.




                                        5
